Citation Nr: 0630110	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
1999, for the assignment of a 30 percent evaluation for 
pulmonary tuberculosis, chronic, inactive, with 
bronchiectasis.  

2.  Entitlement to an effective date prior to November 19, 
1999, for a grant of service connection for healed 
perforation, tympanic membrane, left, with tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1962 to April 1965.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Ermita and Manila, the Republic of the 
Philippines.    

The veteran testified in support of these claims at a hearing 
held before the undersigned in Washington, D.C., in August 
2006.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

In a VA Form 8 (Certification of Appeal) dated November 2003, 
the RO noted two claims on appeal: entitlement to an 
effective date prior to November 19, 1999, for the assignment 
of a 30 percent evaluation for pulmonary tuberculosis, 
chronic, inactive, with bronchiectasis and entitlement to an 
effective date prior to November 19, 1999, for a grant of 
service connection for healed perforation, tympanic membrane, 
left, with tinnitus.  However, it is unclear whether these 
claims have been properly perfected for appellate review.  

With regard to the first claim, the RO increased the 
evaluation assigned the veteran's pulmonary tuberculosis to 
30 percent in a rating decision dated March 2001.  
Thereafter, in a written statement received in April 2001, 
the veteran requested an earlier effective date for the 
assignment of the 30 percent evaluation.  This document may 
be construed as a notice of disagreement with the effective 
date assigned the increase.  The RO issued a statement of the 
case pertaining to such an appeal in April 2003.  The veteran 
then responded by submitting a VA Form 9 (Appeal to Board of 
Veterans' Appeals), which the RO received in July 2003.  

With regard to the second claim, the RO granted the veteran 
service connection for a healed perforation of the left 
tympanic membrane with tinnitus in a rating decision dated 
April 2002.  Thereafter, in a VA Form 9 received in May 2002, 
the veteran expressed disagreement with the effective date 
assigned the grant of service connection.  This document may 
be construed as a notice of disagreement with the effective 
date assigned the grant.  The RO issued a statement of the 
case pertaining to such an appeal in April 2003.  The veteran 
then responded by submitting another VA Form 9, which the RO 
received in July 2003.  

Given these facts, the Board believes that it is necessary to 
obtain the veteran's clarification regarding whether he 
intended the April 2001 and May 2002 documents to represent 
notices of disagreements with the rating decisions identified 
above.  If so, it is necessary to seek a written statement 
from the veteran identifying the documents he submitted to 
initiate and perfect his appeal with regard to the claims 
listed on the title page of this decision.  Thereafter, and 
to ensure that the veteran's due process rights are not 
violated, it is also necessary to adjudicate whether the 
veteran timely appealed both claims.   

If the veteran indicates that he did not intend the April 
2001 and May 2002 documents to represent notices of 
disagreements with the rating decisions identified above, it 
is necessary to inform the veteran that, according to case 
precedent, where a rating decision assigning an effective 
date to an award of benefits is final, the claimant must 
overcome the finality of such decision in order to establish 
his entitlement to an earlier effective date.  See Rudd v. 
Nicholson, No. 02-0300 (U. S. Vet. App. Aug. 18, 2006).  

The United States Court of Appeals for the Federal Circuit 
has indicated that a claimant can challenge the finality of a 
decision by proceeding in one of two ways: by requesting a 
revision of the rating decision at issue based on a theory of 
CUE, or by attempting to reopen the claim by submitting new 
and material evidence.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  However, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, the latter option would not allow a 
claimant the assignment of an earlier effective date for an 
award of benefits.  See Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen.").  

In light of the foregoing, and depending on the veteran's 
response, it may be necessary on remand to recharacterize the 
claims on appeal as whether March 2001 and April 2002 rating 
decisions, in which the RO assigned an effective date of 
November 19 1999 to the assignment of a 30 percent evaluation 
for pulmonary tuberculosis, chronic, inactive, with 
bronchiectasis and a grant of service connection for healed 
perforation, tympanic membrane, left, with tinnitus, should 
be revised on the basis of CUE.  VA has not developed such 
claims for appellate review and there is no indication in the 
record that the veteran is now of the belief that such claims 
are before the Board for such review.  Therefore, if 
recharacterization of the claims is necessary, VA must then 
provide the veteran the law and regulations pertinent to such 
claims, an opportunity to present evidence and argument in 
support thereof, and adequate notice and assistance 
pertaining to such claims.     

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not complied with 
the notification provisions of the VCAA.  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO has not furnished the veteran VCAA 
notice on his claims for earlier effective dates.  To ensure 
protection of the veteran's due process rights, if it is 
determined that the claims on appeal have been properly 
characterized, VA should furnish the veteran such notice on 
remand.  

This case is REMANDED for the following action:

1.  Contact the veteran and request him 
to clarify in writing whether he intended 
the April 2001 and May 2002 documents 
noted above to represent notices of 
disagreements with the RO's March 2001 
and April 2002 rating decisions.  

2  Advise the veteran that, if he 
responds in the affirmative, he must 
identify in writing the documents he 
submitted to initiate and perfect his 
appeal with regard to the claims of 
entitlement to an earlier effective date 
for the assignment of a 30 percent 
evaluation for pulmonary tuberculosis, 
chronic, inactive, with bronchiectasis 
and a grant of service connection for 
healed perforation, tympanic membrane, 
left, with tinnitus.  

3  Advise the veteran that, if he 
responds in the negative, VA will 
recharacterize the claims on appeal as  
whether March 2001 and April 2002 rating 
decisions, in which the RO assigned an 
effective date of November 19 1999 to the 
assignment of a 30 percent evaluation for 
pulmonary tuberculosis, chronic, 
inactive, with bronchiectasis and a grant 
of service connection for healed 
perforation, tympanic membrane, left, 
with tinnitus, should be revised on the 
basis of CUE.  Further advise the veteran 
that VA will then develop such claims to 
the extent necessary to comply with the 
requirements of law. 

4.  Associate the veteran's written 
responses with the claims file.

5.  If necessary, provide the veteran 
VCAA notice pertaining to the claims on 
appeal, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

6.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



